Title: To George Washington from Timothy Pickering, 10 February 1783
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh Feby 10. 1783.
                        
                        I have received from my Counsel in Woolsey’s action, a special bail piece, which he says I with my bail must
                            acknowledge before Judge Barber of Wallkill. I have proposed to go to-morrow and return by evening, if your Excellency has
                            no commands to prevent it.
                        I have been some time anxiously waiting for money from Philadelphia, to enable me to complete the payment of
                            debts for which I am daily importuned, & to pay for forage, wood, transportation, & the daily contingences
                            of the department. I have received no letters this week in answer to my requisitions. This distresses me to the last
                            degree. A stoppage of payment, especially where I have made special engagements, cannot fail to have very disagreeable
                            consequences. I am solicitous to prevent them. To insure a supply in the shortest time possible, I would wish to go myself
                            to Philadelphia. Leaving this place to-morrow evening, I would reach Philadelphia on Thursday night or Friday morning. And
                            as I have no object but to obtain a prompt supply of cash & notes, for the pressing services before mentioned, I
                            would return the moment they can be received; or at all events with such part as I can obtain by Monday evening, so as to
                            leave Philadelphia early on Tuesday morning, next week. If this proposition meets with your Excellency’s approbation I beg
                            to be favoured with your command.
                        Inclosed is a more accurate state of the tents in use the last campaign, than that presented on the 20th
                            ulto. I have the honour to be, very respectfully, your Excellency’s most obedt servant
                        
                            Tim: Pickering Q.M.G.
                        
                    